

110 HR 3885 IH: Generating Real Opportunities for Workers and Transitional Help Act
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3885IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Dent (for himself, Mr. Meadows, Mr. Ribble, Mr. Harris, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a 12-month extension for certain Emergency Unemployment Compensation, and for other purposes.1.Short titleThis Act may be cited as the Generating Real Opportunities for Workers and Transitional Help Act or the GROWTH Act.2.Extension of modified first-tier emergency unemployment compensation(a)Extension(1)In generalSection 4007 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding at the end the following:(c)Special rule for first-Tier emergency unemployment compensationNothing in this section shall prevent the commencement or continued payment of emergency unemployment compensation under this title to the extent that such compensation—(1)represents amounts established in an account under section 4002(b); and(2)is payable for a week ending on or before January 1, 2015..(2)ModificationSection 4002(b) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by inserting after paragraph (3) the following:(4)Special rule relating to amounts payable for a week ending after January 1, 2014Notwithstanding any provision of paragraph (1) or (2), for purposes of determining whether an amount is payable, out of amounts established in an account under this subsection, for a week ending after January 1, 2014—(A)paragraph (1)(A) shall be applied by substituting 54 percent for 80 percent;(B)paragraph (1)(B) shall be applied by substituting 14 weeks for 20 weeks; and(C)any amount established in an account under paragraph (1) or (2), which becomes nonpayable by reason of this paragraph, shall be treated in the same way as if it had never been established in such account..(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by inserting and at the end; and(3)by inserting after subparagraph (J) the following:(K)the amendment made by section 2(a) of the Generating Real Opportunities for Workers and Transitional Help Act;.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).3.Flexibility for unemployment program agreements(a)Flexibility(1)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) shall not apply with respect to a State that has enacted a law before December 1, 2013, that, upon taking effect, would violate such subsection.(2)Effective dateParagraph (1) is effective with respect to weeks of unemployment beginning on or after December 29, 2013.(b)Permitting a subsequent agreementNothing in title IV of such Act shall preclude a State whose agreement under such title was terminated from entering into a subsequent agreement under such title on or after the date of the enactment of this Act if the State, taking into account the application of subsection (a), would otherwise meet the requirements for an agreement under such title.4.Authority to use any discretionary appropriations available to the Secretary of Labor to conduct in-person reemployment and unemployment insurance eligibility assessments for unemployment insurance beneficiaries(a)AuthorityNotwithstanding any other provision of law, the Secretary of Labor may, for fiscal years 2014 through 2023, use any discretionary appropriations available to the Secretary to conduct in-person reemployment and unemployment insurance eligibility assessments for unemployment insurance beneficiaries.(b)LimitationAmounts used in a fiscal year pursuant to the authority under subsection (a) may not exceed the following:(1)$20,000,000 for fiscal year 2014.(2)$25,000,000 for fiscal year 2015.(3)$30,000,000 for fiscal year 2016.(4)$35,000,000 for fiscal year 2017.(5)$36,000,000 for fiscal year 2018.(6)$37,000,000 for fiscal year 2019.(7)$38,000,000 for fiscal year 2020.(8)$39,000,000 for fiscal year 2021.(9)$40,000,000 for fiscal year 2022.(10)$41,000,000 for fiscal year 2023.5.Repeal of medical device excise tax(a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.(b)Conforming amendments(1)Subsection (a) of section 4221 of such Code is amended by striking the last sentence.(2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.(3)The table of subchapters for chapter 32 of such Code is amended by striking the item relating to subchapter E.(c)Effective dateThe amendments made by this section shall apply to sales after the date of the enactment of this Act.6.Keystone XL permit approvalNotwithstanding Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title 3, United States Code, and any other Executive order or provision of law, no Presidential permit shall be required for the pipeline described in the application filed on May 4, 2012, by TransCanada Keystone Pipeline, L.P., to the Department of State for the Keystone XL pipeline, as supplemented to include the Nebraska reroute evaluated in the Final Evaluation Report issued by the Nebraska Department of Environmental Quality in January 2013 and approved by the Nebraska governor. The final environmental impact statement issued by the Secretary of State on August 26, 2011, coupled with the Final Evaluation Report described in the previous sentence, shall be considered to satisfy all requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and of the National Historic Preservation Act (16 U.S.C. 470 et seq.).7.Repeal of 30-hour threshold for classification as full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replacement with 40 hours(a)Full-Time equivalentsParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—(1)by repealing subparagraph (E), and(2)by inserting after subparagraph (D) the following new subparagraph:(E)Full-time equivalents treated as full-time employeesSolely for purposes of determining whether an employer is an applicable large employer under this paragraph, an employer shall, in addition to the number of full-time employees for any month otherwise determined, include for such month a number of full-time employees determined by dividing the aggregate number of hours of service of employees who are not full-time employees for the month by 174..(b)Full-Time employeesParagraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—(1)by repealing subparagraph (A), and(2)by inserting before subparagraph (B) the following new subparagraph:(A)In generalThe term full-time employee means, with respect to any month, an employee who is employed on average at least 40 hours of service per week..(c)Effective dateThe amendments made by this section shall take effect as if included in the amendments made by section 1513 of the Patient Protection and Affordable Care Act.8.Disqualification on receipt of disability insurance benefits in a month for which unemployment compensation is received(a)In generalSection 223(d)(4) of the Social Security Act (42 U.S.C. 423(d)(4)) is amended by adding at the end the following:(C)(i)If for any month an individual is entitled to unemployment compensation, such individual shall be deemed to have engaged in substantial gainful activity for such month.(ii)For purposes of clause (i), the term unemployment compensation means—(I)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and(II)trade adjustment assistance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.)..(b)Trial work periodSection 222(c) of the Social Security Act (42 U.S.C. 422(c)) is amended by adding at the end the following:(6)(A)For purposes of this subsection, an individual shall be deemed to have rendered services in a month if the individual is entitled to unemployment compensation for such month.(B)For purposes of subparagraph (A), the term unemployment compensation means—(i)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and(ii)trade adjustment assistance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.)..(c)Data matchingThe Commissioner of Social Security shall implement the amendments made by this section using appropriate electronic data.(d)Effective dateThe amendments made by this section shall apply with respect to months beginning after the date of the enactment of this Act.9.Social Security number required to claim the refundable portion of the child tax credit(a)In generalSubsection (d) of section 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following:(5)Identification requirement with respect to taxpayer(A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the taxpayer includes the taxpayer’s Social Security number on the return of tax for such taxable year.(B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if the Social Security number of either spouse is included on such return..(b)Omission treated as mathematical or clerical errorSubparagraph (I) of section 6213(g)(2) of the Internal Revenue Code of 1986 is amended to read as follows:(I)an omission of a correct Social Security number required under section 24(d)(5) (relating to refundable portion of child tax credit), or a correct TIN under section 24(e) (relating to child tax credit), to be included on a return,.(c)Conforming amendmentSubsection (e) of section 24 of the Internal Revenue Code of 1986 is amended by inserting With Respect to Qualifying Children after Identification Requirement in the heading thereof.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.